                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,
                                          )
                                          )
                     Plaintiff,
                                          )
                                          )
        vs.
                                          )
                                            No. 3:16-cr-00086-SLG-DMS
                                          )
                                          )
                                          )
  JOHN PEARL SMITH, II,
                                          )
                                          )
                      Defendant.
                                          )
                                          )

                                  [PROPOSED] ORDER


      Having duly considered the United States’ Motion to Withdraw Notice of Intent to

Seek a Sentence of Death [ECF No. 168], the motion is hereby GRANTED.

      DATED this ______ day of June 2021, at Anchorage, Alaska.


                                       ____________________________________
                                       SHARON L. GLEASON
                                       UNITED STATES DISTRICT COURT JUDGE




      Case 3:16-cr-00086-SLG Document 1086-1 Filed 06/17/21 Page 1 of 1
